DANAHY, Judge.
Because there is competent, substantial evidence to support the finding that the child committed a criminal battery, we affirm the order of the trial court which withheld adjudication of delinquency and placed D.B. on community control. Tibbs v. State, 397 So.2d 1120 (Fla.1981), aff'd, 457 U.S. 31, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982); D.C. v. State, 436 So.2d 203 (Fla. 1st DCA 1983); Tsavaris v. State, 414 So.2d 1087 (Fla. 2d DCA 1982), petition for review denied, 424 So.2d 763 (Fla.1983).
Furthermore, appellant’s contention that the trial judge disregarded the notice and hearing requirements of section 27.-56(7), Florida Statutes (1983), and thereby improperly assessed an attorney’s fee in the amount of $500, would be correct had such an order been rendered. Hankerson v. State, 464 So.2d 700 (Fla. 2d DCA 1985) and cases cited therein. However, our inspection of the record reveals that while the judge orally announced his intention to enter such an order, he never did so. See Fla.R.App.P. 9.020(g), 9.140(b)(1).
AFFIRMED.
GRIMES, A.C.J., and OTT, J., concur.